             UNITED STATES BANKRUPTCY COURT
           FOR THE EASTERN DISTRICT OF MICHIGAN


In the Matter of:
                                                    Case No.: 18-51917-mbm
Ms. Z Holding LLC,                                  Chapter 11
d/b/a Union Street, f/k/a                           Hon. Marcie B. McIvor
Union Street Detroit, LLC,

      Debtor.

_______________________________/


              ORDER DISMISSING CHAPTER 11 CASE


      This matter having come before this Honorable Court based upon

the Motion of the Michigan Unemployment Insurance Agency to dismiss

the above-entitled proceeding. Notice was properly served upon the

Debtor. For the reason stated from the bench, and the Court being

sufficiently advised in the premises:

      IT IS ORDERED that this case is DISMISSED.

Signed on November 05, 2019




18-51917-mbm     Doc 108      Filed 11/05/19   Entered 11/05/19 15:32:14   Page 1 of 1
